DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
This action is in reply to the Amendment filed on November 3, 2021 (“the Response”). Claims 25-48 are New; claims 1-24 are Canceled. Claims 25-48  currently pending and have been examined.

Response to Amendments
Applicant’s replacement drawings overcome the objections set forth in the Office Action mailed December 28, 2020 (“the Action”) and have been entered. Accordingly, the objections have been withdrawn.
Applicant’s cancelation of claims 1-24 has been noted by the Examiner. These cancelations are sufficient to overcome all of the objections and rejections set forth in the Action. Therefore, all of the claim objections and rejections are withdrawn by the Examiner. However, the new claims raise new objections and new rejections under 35  FINAL.

Claim Objections
Claims 25-48 are objected to because of the following informalities:
In claim 25, the phrase should be amended to read, “when the measurement module is concurrently, [[and ]]directly, and removably” in order to correct the grammar.
In claim 25, each element of the list should be set off by commas to make the list clear, and the word “be” should be “are” so that the phrase reads, “so that the measurement apertures of the measurement module, the module apertures of the proximal module, and the hole of the distal module [[be]]are aligned to form a passageway.”
Claims 26-48 are also objected to for their incorporation of the above through their dependencies of claim 1.
Claim 27 recites “comprising the proximal module and the distal module,” but this is redundant as these elements are already recited by claim 25 from which claim 27 depends.
In claim 27, the phrase should read, “the measurement apertures of the measurement module[[s]]” because there is only one measurement module recited.
In claim 41, lines 4 and 5, the word “be” should be “is.”
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first connecting means for directly and removably securing the measurement module to the proximal module;” “second connecting means for directly and removably securing the measurement module to the distal module;” “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 25-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 26-48 are also rejected for their incorporation of the above through their dependencies of claim 25.
In claim 41, line 2, the phrase should read, “the additional aperture-s” OR “[[the]]each additional aperture” in order to refer to the proper antecedent.
In claim 41, line 3, the phrase should read, “different that the measurement apertures” in order to refer to the proper antecedent.
Claims 42-45 are also rejected for their incorporation of the above through their dependencies of claim 41.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Everything in claims 38 and 39, respectively, fail to further limit what is already recited in claim 25, from which claims 38 and 39 depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claims 25-40 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0349264, Shabat et al. (“Shabat”).
Regarding claim 25 (New), Shabat teaches a modular apparatus for simulating an insertion of an elongated instrument into a subject (simulating image-guided medical procedure, Abstract; e.g., placement of guidewire, catheter, etc., ¶31), comprising: a proximal module (working unit 20 at position A, FIG. 1) comprising a proximal frame extending longitudinally between a first proximal face and a first distal face each provided with a module aperture therethrough (working unit 20 at position A has a body (“frame”) with proximal and distal faces with aperture therethrough from entrance 100 to exit 200, FIG. 2A, ¶33); a distal module comprising a distal frame extending longitudinally between a second proximal face and a second distal face (working unit 20 at position C has a body (“frame”) with , the second proximal face being provided with a hole therethrough (entrance 100 through proximal face of working unit 20, FIG. 2A), the distal module being removably securable to the proximal module (working unit 20 at position C is removably securable to working unit 20 at position A via working unit 20 at position B and/or base 30, FIGS. 1, 3A, 4); a measurement module (working unit 20 at position B, FIG. 1) comprising a measurement frame extending longitudinally between a third proximal face and a third distal face each provided with a measurement aperture (working unit 20 at position B has a body (“frame”) with proximal and distal faces with aperture therethrough from entrance 100 to exit 200, FIG. 2A, ¶33), the measurement module being removably securable to the proximal module (all working units 20, including the ones at positions B and A, are removably securable to one another via base 30 and/or any intervening working units 20, FIGS. 1, 3A, 4) and the measurement module being removably securable to the distal module (all working units 20, including the ones at positions B and C, are removably securable together via base 30, FIGS. 1, 3A, 4), the measurement module being positioned between the proximal module and the distal module when the measurement module is concurrently, directly, and removably secured to the proximal module and the distal module (working unit 20 at position B is positioned between working units 20 at positions A and C when working unit 20 at position B is concurrently, directly, and removably secured to working units 20 at positions A and C via base 30, FIGS. 1, 3A, 4) so that the measurement apertures of the measurement module, the module apertures of the proximal module, and the hole of the distal module are aligned to form a passageway through which the elongated instrument is insertable (tool 5 insertable through passageway formed by working units at positions A, B, and C on base 30, FIGS. 1, 3A, 4); first connecting means for directly and removably securing the measurement module to the proximal module (all working units 20, including the ones at positions B and A, are directly and removably securable to one another via base 30, FIGS. 1, 3A, 4; “plug and play” type mechanisms like pins, clamps, clips, fasteners, and the like, ¶38; also securable via guide tubes, e.g., guide tube 34 of base portion 32 of base 30 directly and removably secures working unit 20 at position B to working unit 20 at position A, FIGS. 3A, 4); second connecting means for directly and removably securing the measurement module to the distal module (all working units 20, including the ones at positions B and C, are directly and removably securable to one another via base 30, FIGS. 1, 3A, 4; “plug and play” type mechanisms like pins, clamps, clips, fasteners, and the like, ¶38; also mechanically securable via guide tubes, e.g., guide tube 35 of base portion 33 of base 30 directly and removably secures working unit 20 at position B to working unit 20 at position C, FIGS. 3A, 4); a motion sensing unit contained in the measurement module (tracking unit 23 is included in working unit 20 (e.g., working unit 20 at position B), FIG. 2A, ¶45), the motion sensing unit comprising a processing unit (assembly 60B of working unit 20 at position B has processor 62B, FIG. 5) and at least one sensor (assembly 60B of working unit 20 at position B includes diameter sensor 24B, FIG. 5) and being configured for measuring a displacement of the elongated instrument along the passageway (optical tracking unit 23B detects translational (i.e., displacement) and rotational movements of operational tool (e.g., tool 5) inside chamber 21, FIG. 5, ¶34); and a communication unit for outputting the measured displacement of the elongated instrument (communication interface 70 communicates output to controller 40, FIG. 5, ¶60).  
Regarding claim 26 (New), Shabat teaches wherein the motion sensing unit is configured for measuring the displacement of the elongated instrument only when a cross-sectional size of the elongated instrument is comprised within a predefined range (each tracking unit 23 may be designed to detect the transitional and rotational movements of a different diameter range (i.e., range of cross-sectional sizes) of tools, ¶43).  
Regarding claim 27 (New), Shabat teaches comprising the proximal module and the distal module (see prior-art rejection of claim 25) and further comprising an intermediary module and a sensing module (any number of working units 20 may be included, ¶23), the measurement module being removably securable to the proximal module and the intermediary module and the sensing module being removably securable to the intermediary module and the distal module (all working units 20 removably securable to one another other via base 30, FIGS. 3A, 4), wherein - 36 -the intermediary module comprises an intermediary frame extending longitudinally between a fourth proximal face and a fourth distal face each provided with an intermediary aperture therethrough (working unit 20, FIG. 2A); the sensing module comprises a sensing frame extending longitudinally between a fifth proximal face and a fifth distal face each provided with a sensing aperture and a displacement sensing unit contained in the sensing frame (working unit 20, FIG. 2A); and the removable securing of the proximal, measurement, intermediary, sensing, and distal modules together allows an alignment of the module apertures of the proximal module, the measurement apertures of the measurement modules, the intermediary apertures of the intermediary module, the sensing apertures of the sensing module and the hole of the distal module to form the passageway through which the elongated instrument is insertable (FIGS. 1, 3A, 4).  
Regarding claim 28 (New), Shabat teaches wherein the sensing aperture of the sensing module has a different size than the measurement aperture of the measurement module so that a first elongated instrument having a first cross-sectional dimension is insertable through the sensing aperture of the sensing module and a second elongated instrument having a second and different cross-sectional dimension is insertable through the measurement apertures of the measurement module (each docking station 31 may have a hole or aperture allowing only a predefined range of tools to enter the station, ¶49; the entrance 100 and exit 200 of working units 20 may be adapted to support any tool diameter, ¶33).
Regarding claim 29 (New), Shabat teaches wherein the at least one sensor comprises a first sensor for detecting the elongated instrument and measuring the cross-sectional size of the elongated instrument (diameter sensor 24B, FIG. 5, ¶35), and a second sensor for measuring the displacement of the elongated instrument (tracking unit 23 detects translational and rotational movements of the tool, ¶34).
Regarding claim 30 (New), Shabat teaches wherein the processing unit is configured for: receiving the measured cross-sectional size from the first sensor (processor 62B receives diameter information from diameter sensor 23B, ¶59); comparing the measured cross-sectional size to the predefined range (step 710, FIG. 7; in operation 710, the method may include detecting diameter information related to an operational tool inserted into a working unit, ¶66; controller 40 may receive the determined diameter and may identify the type of the tool and may apply pre-stored data concerning the properties of the tool in the simulation, ¶35; processor may receive the known values from the motor controller and may further compare the known values with values received from tracking units 23 and/or diameter sensor 24, ¶45); and if the measured cross-sectional size is within the predefined range (by determining the type of the operational tool (e.g., sheath, catheter or guidewire) inserted at each working unit based on information received from sensors (e.g., sensors 24, or a single sensor configured to detect both the diameter and the movements of the operational tool), ¶66), activating the second sensor for measuring the displacement of the elongated instrument (step 720 in FIG. 7). 
Regarding claim 31 (New), Shabat teaches wherein the first and second sensors are optical sensors (diameter sensor 24 may be an optical sensor, ¶35; optical tracking unit 23 is an optical sensor).  
Regarding claim 32 (New), Shabat teaches wherein the measurement module further comprises a hollow guiding body extending between the measurement holes (working unit 20 at position B includes hollow guiding body between entrance 100 and exit 200, i.e., tool chamber 21, FIGS. 2A-2C). 
Regarding claim 33 (New), Shabat teaches wherein the hollow guiding body comprises a body aperture for allowing the motion sensing unit to measure the displacement of the elongated instrument (optical tracking unit 23 may include a light   
Regarding claim 34 (New), Shabat teaches wherein the hollow guiding body (tool chamber 21, FIG. 2A) has a varying cross-sectional dimension along a portion of a length thereof (the entrance 100 and exit 200 may be adapted to support any tool diameter, ¶33; entrance 100 and exit 200 have a different (smaller) cross-sectional dimension, i.e., diameter, than the interior of tool chamber 21).  
Regarding claim 35 (New), Shabat teaches wherein the proximal module comprises a first hollow body extending between the module apertures for receiving and guiding the elongated instrument therein (tool chamber 21, i.e., “hollow body,” of working unit 20 at position A extends between entrance 100 and exit 200 and receives/guides operational tool (e.g., tool 5), FIGS. 2A, 2C).  
Regarding claim 36 (New), Shabat teaches wherein the distal module comprises a second hollow body extending from the hole for receiving and guiding the elongated instrument therein (tool chamber 21, i.e., “hollow body,” of working unit 20 at position C extends between entrance 100 and exit 200 and receives/guides operational tool (e.g., tool 5), FIGS. 2A, 2C).  
Regarding claim 37 (New), Shabat teaches wherein the measurement module is one of mechanically securable to at least one of the proximal module and the distal module and magnetically securable to at least one of the proximal module and the distal module (all working units 20, including the ones at positions A, B, and C, are mechanically securable together via base 30, FIGS. 1, 3A, 4; “plug and play” type mechanisms like pins, clamps, clips, fasteners, and the like, ¶38; also mechanically securable via guide tubes, e.g., guide tubes 34, 35, FIG. 3A).
Regarding claim 38 (New), Shabat teaches comprising the proximal module and the distal module, the measurement module being removably securable between the proximal and distal modules (working unit 20 at position B is removably securable between working unit 20 at position A and working unit 20 at position C via base 30, FIGS. 1, 3A, 4; “plug and play” type mechanisms like pins, clamps, clips, fasteners, and the like, ¶38; also removably securable via guide tubes, e.g., guide tubes 34, 35, FIG. 3A).  
Regarding claim 39 (New), Shabat teaches wherein the proximal module is further removably securable to the distal module (all working units 20, including the ones at positions A and C, are removably securable to one another via base 30, FIGS. 1, 3A, 4; “plug and play” type mechanisms like pins, clamps, clips, fasteners, and the like, ¶38; also mechanically securable via guide tubes, e.g., guide tubes 34, 35, FIG. 3A).  
Regarding claim 40 (New), Shabat teaches wherein the proximal and distal modules are one of magnetically securable together and mechanically securable together (all working units 20, including the ones at positions A and C, are mechanically and removably securable to one another via base 30, FIGS. 1, 3A, 4; “plug and play” type mechanisms like pins, clamps, clips, fasteners, and the like, ¶38; also mechanically securable via guide tubes, e.g., guide tubes 34, 35, FIG. 3A).
 wherein the motion sensing unit is further configured for measuring a rotation of the elongated instrument (optical tracking unit 23B detects translational (i.e., displacement) and rotational movements of operational tool (e.g., tool 5) inside chamber 21, FIG. 5, ¶34). 
Regarding claim 47 (New), Shabat teaches wherein the communication unit is contained within one of the measurement module and the proximal module (communication interface 70 interfaces with assemblies 60A (proximal), 60B (measurement), and 60C (distal), FIG. 5), the proximal module further comprising a processor (assembly 60A of working unit 20 at position A includes processor 62A, FIG. 5).  
Regarding claim 48 (Original), Shabat teaches wherein the proximal module is further provided with a first connector connected to the processor and the measurement module is provided with a second connector connected to the processing unit, the first and second connectors being connectable together upon removably securing the measurement module to the proximal module for transmitting the displacement of the elongated instrument to the processor (“plug and play” connection of working units 20, including those at positions A and B, via base 30 connects the processors of each working unit to each other and to processor 42 of controller 40, FIGS. 4, 5).  

Claim Rejections - 35 USC § 103
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Shabat as applied to claim 25 above, and further in view of Chinese Patent No. CN202215882U, Xu et al. (“Xu”).
Regarding claim 41 (New), Shabat may not explicitly teach wherein lateral faces of the measurement module are each provided with a respective additional aperture, the additional apertures each having a size different than the measurement apertures so that a first elongated instrument having a first cross-sectional dimension is insertable through the measurement apertures and a second elongated instrument having a second and different cross-sectional dimension is insertable through the additional apertures. However, Shabat does teach a mechanism for accommodating tools of different diameters (using lever 25 to move the operational tool 5 toward an internal surface of tool chamber 21, FIG. 2C, ¶37) and recognizes that other mechanisms can be used. For example, Xu teaches a reducing four-way pipe fitting (Title) with two perpendicular through-apertures of different diameters (FIG. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shabat by Xu to include a second set of apertures having a different diameter through the lateral walls of working unit 20 in order to yield the predictable results of allowing a tool of a different diameter to be inserted.
Regarding claim 42 (New), Shabat teaches wherein the motion sensing unit is positioned for measuring a displacement of the first elongated instrument (see prior-art rejection of claim 25).
 may not explicitly teach wherein the measurement module further comprises a displacement sensing unit for measuring a displacement of the second elongated instrument. However, as it would have been obvious to one of ordinary skill in the art before the effective filing date to adopt an arrangement as in Xu in order to accommodate different tool diameters, it further would have been obvious to one of ordinary skill in the art before the effective filing date to include a second optical tracking unit 23 oriented for yielding the predictable results of being able to detect translational and rotational motions of the second elongated instrument by simple duplication of a known device.

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Shabat and Xu as applied to claims 25 and 41 above, and further in view of U.S. Patent No. 5,917,600, Rongo et al. (“Rongo”).
Regarding claim 43 (New), Shabat may not explicitly teach wherein the measurement apertures define a first path along which the first elongated instrument is movable and the additional apertures define a second and different path along which the second elongated instrument is movable. However, as discussed regarding claim 41, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shabat by Xu to include a second set of apertures having a different diameter through the lateral walls of working unit 20 in order to yield the predictable results of allowing a tool of a different diameter to be inserted. 
Shabat and Xu also may not explicitly teach the motion sensing unit being positioned within the measurement module so as to measure a displacement of the first and second elongated members at an intersection of the first and second paths. However, in the modified arrangement discussed above, the two paths extending between the sets of apertures intersect. Further, Rongo teaches an optical displacement sensor that can measure displacement in a plurality of orthogonal directions with respect to the sensor housing by selectively redirecting the incident and reflected light in the plurality of orthogonal directions with respect to the sensor housing (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical tracking unit 23 of Shabat by placing it such that the incident and reflected light can be redirected in any of the plurality of orthogonal directions (i.e., along either path) as in Rongo in order to yield the predictable results of being able to measure displacement at the intersection of the two paths in a plurality of orthogonal directions (i.e., along either path).
Regarding claim 44 (New), Shabat teaches wherein the measurement module further comprises a hollow structure having a first hollow body extending between the measurement apertures (tool chamber 21 (i.e., “hollow body”) of working unit 20 at position B extends between entrance 100 and exit 200, FIGS. 2A, 2C).  
Shabat may not explicitly teach a second hollow body extending between the additional apertures, the first and second hollow bodies intersecting one another at an intersection section of the hollow structure. However, as discussed regarding claim 41, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shabat by Xu to include a second set of apertures having a different diameter through the lateral walls of working unit 20 in order to yield the predictable results of allowing a tool of a different diameter to be inserted, and the 
Regarding claim 45 (New), Shabat may not explicitly teach wherein the intersection section is provided with at least one measurement hole, the motion sensing unit being positioned within the measurement module so as to measure a displacement of the first and second elongated instruments through the at least one measurement hole. However, Shabat does teach that optical tracking unit 23 may include a light source and a screen (¶34). Shabat further teaches that optical tracking unit 23 may use the same methods and components in an optical mouse (¶34), which uses a light source and a light detector to detect movement relative to a surface. As optical tracking unit 23 is on top of the hollow guiding body (tool chamber 21) between entrance 100 and exit 200, FIG. 2A, there must inherently be an aperture for the light to pass through and be detected. This applies to the sensor of Rongo as well; it would have been obvious to one of ordinary skill in the art before the effective filing date to include an aperture through which light can pass in order to be detected. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the measurement hole at the intersection in order to yield the predictable results of allowing the modified sensor to measure the translational motion of a tool regardless of which of the two orthogonal paths it is on.

Response to Arguments
The Applicant’s substantive arguments filed in the Response of March 24, 2021, regarding the rejections under 35 USC 102 have been fully considered, but they are not 
In the Response, Applicant argues that:
(1) Shabat does not teach the distal module being removably securable to the proximal module;
(2) Shabat does not teach the measurement module being removably securable to the distal module, the measurement module being positioned between the proximal module and the distal module when the measurement module is concurrently, directly, and removably secured to the proximal module and the distal module so that the measurement apertures of the measurement module, the module apertures of the proximal module, and the hole of the distal module are aligned to form a passageway through which the elongated instrument is insertable;
(3) Shabat does not teach first connecting means for directly and removably securing the measurement module to the proximal module OR second connecting means for directly and removably securing the measurement module to the distal module;
(4) In Shabat, the hinge connector 38 is the sole connection means between portions 32, 33 of base 30;
(5) The hinge connector 38 and the docking station 31 are distinct connection means and have different purposes;
(6) Working unit 20, which should be interpreted as being the measurement module, cannot be directly and removably securable via first connecting means and second connecting means to each of the portions 32, 33 respectively, which should be 
(7) There is no direct and removable connection of the working unit 20 to each of the portions 32, 33 in Shabat; and
(8) The person skilled in the art would not modify the system of Shabat to obtain the claimed subject matter since there is no teaching or motivation to modify the system taught in Shabat, and modifying Shabat would change its mode of operation.
In response to the Applicant’s arguments (1)-(3), the Examiner respectfully disagrees. See prior-art rejection of claim 25. 
In response to the Applicant’s argument (4), the Examiner respectfully disagrees. The guide tubes of the base (e.g., guide tubes 34, 35 of respective base portions 32 and 33, FIGS. 3A-C) also connect the working units 20 to each other. See above prior-art rejection of claim 25.
Examiner cannot ascertain the significance of Applicant’s argument (5); Examiner has not asserted that hinge 38 is the same as docking station 31 in the rejection.
In response to the Applicant’s argument (6), the Examiner respectfully disagrees. Examiner first directs Applicant to the following rejection of claim 25 under 35 U.S.C. 112(b):

Claim 25 recites the measurement module being “directly” secured to the proximal module and the distal module. Claim 26 further requires a “first connecting means for directly and removably securing the measurement module to the proximal module;” and a “second connecting means for directly and removably securing the measurement module to the distal module.” It is unclear what Applicant regards as “directly” secured. As claimed, the measurement module is not actually “directly” secured to the proximal module and 


 As Applicant’s definition of “directly” includes intervening structure, the prior art (which also has intervening structure) reads on the claim. As set forth in the rejection above, working unit 20 at position B is the measurement module; working unit 20 at position A is the proximal module; and working unit 20 at position C is the distal module. The working unit 20 at position B can be and is directly (according to Applicant’s construction of the word “directly”) and removably securable via “first connecting means” to the working unit 20 at position A. The working unit 20 at position B also can be and is directly and removably securable via “second connecting means” to the working unit 20 at position C. All working units 20 are directly and removably securable to one another via base 30 (“plug and play” type mechanisms like pins, clamps, clips, fasteners, and the like, ¶38; also securable via guide tubes, e.g., guide tube 34 of base portion 32 of base 30 directly and removably secures working unit 20 at position B to working unit 20 at position A, FIGS. 3A, 4). See also above prior-art rejection of claim 25 and 112(b) rejection of claim 25. 
In response to the Applicant’s argument (7), Examiner notes that: (i) adjacent working units 20 are directly connected to each other via subcomponents of base 30 as set forth in the above rejection of claim 25; and (ii) portions 32, 33 of the base 30 are NOT being interpreted as the proximal module and the distal module.
In response to the Applicant’s argument (8), the Examiner respectfully disagrees. Making a blanket statement that fone of ordinary skill in the art would not be motivated prima facie case of obviousness under 35 U.S.C. 103 can be made using Shabat as a base reference) is a conclusory statement unsupported by evidence. As it pertains to the rejections of claims 41-45 under 35 U.S.C. 103, a person of ordinary skill in the art would have been motivated to modify Shabat as set forth, and modifying Shabat as set forth would not render Shabat inoperable or unusable for its intended purpose. See above prior-art rejections of claims 41-45.
Applicant has failed to further distinguish dependent claims 27-48, and those claims are rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270 - 7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.L.K./
Patent Examiner
Art Unit 3715 

/THOMAS J HONG/Primary Examiner, Art Unit 3715